 1

 2

 3
                                  UNITED STATES DISTRICT COURT
 4
                                EASTERN DISTRICT OF CALIFORNIA
 5

 6
     COLIN M. RANDOLPH,                            Case No. 1:16-cv-01528-DAD-EPG (PC)
 7
                   Plaintiff,                      ORDER VACATING ORDER & WRIT OF
 8                                                 HABEAS CORPUS AD TESTIFICANDUM
           v.                                      TO TRANSPORT COLIN M. RANDOLPH,
 9                                                 CDC #T27441, PLAINTIFF
     R. LOZOVOY,
10                                                 (ECF NO. 84)
                  Defendant.
11                                                 ORDER DIRECTING CLERK TO SERVE A
                                                   COPY OF THIS ORDER ON THE
12                                                 WARDEN OF KERN VALLEY STATE
                                                   PRISON
13

14          On December 27, 2019, the Court issued an Order & Writ of Habeas Corpus Ad
15   Testificandum to transport Colin M. Randolph, CDC #T27441, Plaintiff, to the court, so that he
16   could testify at the upcoming trial in this case. (ECF No. 84). On January 14, 2020, the parties
17   filed a joint stipulation dismissing this action with prejudice and noting that they resolved this
18   case in its entirety. (ECF No. 87).
19          In light of the parties’ stipulation, IT IS ORDERED that the Order & Writ of Habeas
20   Corpus Ad Testificandum to transport Colin M. Randolph, CDC #T27441, Plaintiff, is
21   VACATED.
22          IT IS FURTHER ORDERED that the Clerk of Court is directed to serve a copy of this
23   order on the Warden of Kern Valley State Prison. If there is any change in custody of this
24   inmate, the custodian shall provide the new custodian with a copy of this order.
25
     IT IS SO ORDERED.

26
        Dated:     January 15, 2020                             /s/
27                                                        UNITED STATES MAGISTRATE JUDGE
28


                                                      1
